              Case 1:20-cv-00614-GSA Document 25 Filed 04/13/21 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT
 2                               EASTERN DISTRICT OF CALIFORNIA
 3
                                                      )   Case No. 1:20-CV-00614-GSA
 4   DANIEL LEE HARRELL                               )
                                                      )   STIPULATION AND ORDER FOR
 5                  Plaintiff,                        )   EXTENSION OF TIME
                                                      )
 6          vs.                                       )
                                                      )
 7   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
 8                                                    )
                                                      )
 9                  Defendant.                        )
10
11
            IT IS HEREBY STIPULATED, by and between the parties through their respective
12
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
13
     from May 10, 2021 to June 9, 2021, for Plaintiff to serve on defendant with PLAINTIFF’S
14
     OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
15
     accordingly.
16
            This is Plaintiff’s first request for an extension of time. Counsel requires additional time
17
     to review the matter for proper briefing. Counsel has several other merit briefs due the same
18
     week. Additionally, Ms. Trompeter has preplanned vacation through the current deadline.
19
     Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
20
     Court for any inconvenience this may cause.
21
22
23                                         Respectfully submitted,
24
     Dated: April 13, 2021                 PENA & BROMBERG, ATTORNEYS AT LAW
25
26
                                        By: /s/ Jonathan Omar Pena
27                                         JONATHAN OMAR PENA
                                           Attorneys for Plaintiff
28



                                                  1
             Case 1:20-cv-00614-GSA Document 25 Filed 04/13/21 Page 2 of 2



 1
 2   Dated: April 13, 2021            PHILLIP A. TALBERT
                                      Acting United States Attorney
 3                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel, Region IX
 4
                                      Social Security Administration
 5
 6                                 By: */s/ Sathya Oum
 7                                    Sathya Oum
                                      Special Assistant United States Attorney
 8                                    Attorneys for Defendant
                                      (*As authorized by email on April 13, 2021)
 9
10
11                                       ORDER

12
13   IT IS SO ORDERED.
14
        Dated:    April 13, 2021                       /s/ Gary S. Austin
15                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
